Citation Nr: 0215510	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  96-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals 
of a right wrist fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969 and from June 1991 to June 1992.  This matter 
came before the Board of Veterans' Appeals (Board) from a 
June 1993 RO rating decision which, in pertinent part, 
granted service connection and a 30 percent rating for 
residuals of a right wrist fracture; the veteran appealed for 
a higher rating.  The Board denied the claim in an October 
1997 decision.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims) (Court).  In an October 1998 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the October 1997 Board decision 
be vacated and remanded as to the issue of a higher rating 
for the veteran's service-connected residuals of a right 
wrist fracture.  In a November 1998 order, the Court granted 
the joint motion.  [The October 1997 Board decision also 
denied other claims, but an appeal as to those claims was 
dismissed by the 1998 joint motion and Court order.]  In 
April 1999, the Board remanded the claim to the RO for 
further development.  


FINDINGS OF FACT

The veteran's residuals of a right wrist fracture (major 
upper extremity) collectively produce impairment equivalent 
to severe incomplete paralysis of the ulnar nerve.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for residuals of a right 
wrist fracture have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124, Diagnostic Code 8516.  (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1997 to September 1969 and from June 1991 to June 1992.  

Service medical records indicate the veteran is right-handed.  
Records from his second period of active duty indicate that 
in August 1991 he sustained a closed right distal radius 
fracture.  X-rays of the right distal radius taken showed an 
intra-articular, comminuted right distal radius fracture with 
a large fragment displaced volarly.  While hospitalized, an 
open reduction and internal fixation was performed of the 
right distal radius fracture.  Fixation of the distal radius 
fracture was by means of a volar T-plate with K-wires to 
stabilize the radiostyloid fracture.  The fracture pattern 
was markedly comminuted consisting of a large distal volar 
ulnar fragment and a comminuted radiostyloid fragment.  Bone 
fragments were removed from the fracture site, the veteran 
had substantial swelling postoperatively, and the relevant 
postoperative diagnosis was closed fracture, right distal 
radius, intra-articular and comminuted.  

In September 1991, the veteran underwent further right wrist 
surgery involving an exchange of his external fixation with 
iliac crest bone grafting.  Subsequent X-rays demonstrated a 
healed fracture of the distal radius with a reasonably well 
reconstructed radial articular surface with ulnar styloid 
fracture, with volar plate and screws.  The relevant hospital 
discharge diagnoses were a closed comminuted right distal 
radius fracture, status post revision external fixation, and 
open reduction and internal fixation with bone graft and 
resultant limitation of motion of the wrist and finger 
joints; and median and ulnar neuritis.  

A February 1992 treatment entry noted that the veteran had 
complaints of paresthesia with numbness in some of the 
fingers.  It was noted that no Tinel over the ulnar nerve was 
elicited.  A February 1992 consultation report noted that 
there was hypersensitivity of the little and ring finger of 
the right hand as well as limitations in finger motion.  A 
March 1992 entry indicated that the veteran was still having 
painful paresthesias of the small finger and ring finger.  
The assessment included distal radius fracture and median 
ulnar neuritis.  On June 8, 1992, after medical and physical 
evaluation boards, the veteran was released from active duty.  
He was then placed on the Temporary Disability Retirement 
List (TDRL) due to his right wrist condition.  (He was later 
permanently retired from the service based on disability).  

In June 1992, the veteran submitted an application for 
service connection for residuals of a right wrist fracture.  

In June 1992, he sought VA outpatient treatment for right 
wrist and other problems.

The veteran underwent a VA orthopedic examination in 
September 1992.  He complained of diminished movement of the 
right wrist joint.  Objective findings included a mild to 
moderately deformed right wrist with three surgical scars 
present.  It was noted that the scars varied from about 4 
inches long to about 2 inches long and that they were well-
healed with the skin within normal limits.  There was marked 
diminished movement of the right wrist, with flexion and 
extension of about 30 degrees.  It was reported that the 
veteran's wrist tended to stay more in the extension 
position, that movement of the right hand finger was also 
diminished to a certain extent, and that, while grasping 
strength was noted to be normal, a full/complete grip was not 
achieved.  The diagnoses included history of crush injury 
with right wrist arthropathy.  A September 1992 X-ray of the 
right wrist revealed a metallic plate on the anterior aspect 
of the distal radius transfixed by three metallic screws, for 
a healed fracture; changes of degenerative joint disease of 
the radiocarpal joint which was noted to be most likely post-
traumatic in nature; and non-united avulsion of the ulnar 
styloid and diffuse osteopenia of the wrist.  

In June 1993, the RO granted service connection and a 30 
percent rating for residuals of a right wrist fracture, 
effective June 9, 1992 (day after active duty ended).  

The veteran underwent a VA neurological examination in March 
1994.  He complained of a numbness and tingling sensation in 
the fourth and fifth fingers on the ulnar side of the right 
hand following the August 1991 accident and subsequent 
surgery.  The veteran also reported that he had slight 
weakness in the hand grip and difficulty in dorsiflexion and 
plantar flexion of the wrist which he noted were not 
progressing.  The examiner reported that muscle strength in 
the upper extremities was noted to be 5/5 except for slight 
weakness in the hand grip and some slight weakness of the 
abductors of the little finger and positive Forment sign.  No 
wasting or atrophy was appreciated.  The sensory examination 
revealed slight hypoesthesia on the ulnar side of the right 
hand, on the palmar side and on the dorsal side, involving 
the fourth and fifth fingers up to the wrist, with decreased 
fine touch in the area.  The rest of the sensory examination 
was noted to be unremarkable.  As to an impression, the 
examiner noted that the veteran had an injury to the right 
wrist and status post metal plate placement and graft on the 
right side with resultant slight weakness in hand grip, no 
wasting or atrophy, and slight decrease in pinprick and fine 
touch sensation on the right lateral side of the hand which 
was probably secondary to damage to a small branch of the 
ulnar nerve.  The examiner indicated that there was no sign 
of damage to the main trunk of ulnar nerve.  The examiner 
remarked that such had been going on for over two years and 
that he doubted that the veteran had any damage to the nerve 
itself.  

Pursuant to an April 1999 Board remand, the RO sent the 
veteran a letter in June 2000, asking him to identify all 
sources of right wrist treatment since 1994; he did not 
respond.

The veteran underwent a VA orthopedic examination in October 
2000.  The examiner noted a well-healed surgical scar on the 
volar aspect of the hand and wrist.  There was also a well-
healed surgical scar on the distal radial aspect of the 
radius as well as the radial aspect of the first metacarpal 
secondary to external fixator placement.  The examiner noted 
that all ranges of motion were significantly limited as 
compared to the left hand.  Right wrist dorsiflexion was 20 
degrees, palmar flexion was 20 degrees, ulnar deviation was 
15 degrees, radial deviation was 10 degrees, pronation was 70 
degrees, and supination was 45 degrees.  The examiner noted 
that because of stiffness, the veteran was unable to place 
the pads of his fingers into his palm which was needed for 
daily activity.  The examiner also indicated that the veteran 
had pain globally in the wrist and that there was no one 
specific area that he could isolate.  The examiner noted that 
he did review the claims file and that it did appear that the 
veteran had painful motion and weakness.  The examiner 
remarked that there was decreased range of motion which was 
quite obvious and would, in his opinion, cause problems with 
strength and coordination.  It was noted that the veteran 
definitely had loss of function of the right wrist because of 
loss of motion.  The examiner stated that such would cause 
problems with receiving change, opening doors, and opening 
jars.  

In an addendum, the examiner indicated that X-rays were 
reviewed and showed evidence of deformity of the right wrist 
with a plate and screws in place.  It was noted that there 
was a history of an ulnar styloid fracture and that there was 
scapholunate widening.  Additionally, the examiner reported 
that there were degenerative changes in the radiocarpal joint 
as well as in the intercarpal joint spaces.  The examiner 
stated that the X-ray correlated with the physical 
examination in that the veteran sustained a significant 
injury which required operative intervention.  It was noted 
that because of his injury, the veteran had degenerative 
changes and radiographic findings which correlated with his 
examination of decreased range of motion and difficulty with 
daily activities, loss of strength, decreased coordination, 
and loss of stamina.  The examiner remarked that such current 
findings would make it difficult for someone to perform daily 
activities, such as receiving change, opening doors, and 
opening jars.  

The veteran also underwent a VA neurological examination in 
October 2000.  It was noted that the claims file was 
reviewed.  The veteran reported that he continued to have 
pain in right wrist.  He also complained of tingling of the 
third, fourth, and fifth fingers and reported that it was 
painful to touch the skin near the surgical scar.  He also 
stated that he had stiffness of the right hand.  He noted 
that he could still write with the right hand and do some 
activities of daily living with that hand.  Additionally, the 
veteran complained of decreased grip on the right as compared 
with the left.  

The examiner reported that the motor examination of the right 
wrist showed a partial claw hand consistent with ulnar 
paralysis.  There was a mild flexion deformity of all 
fingers, classic of a partial ulnar nerve injury.  The 
examiner noted that there was decreased sensation on the 
lateral fingers which was also consistent with an ulnar 
injury as well as decreased bulk of hypothenar muscles of the 
right hand compared to the left which was consistent with an 
ulnar nerve injury.  Grip was markedly decreased in the right 
compared to the left hand, 3-4/5.  Apposition was intact.  
There was tenderness at the site of skin overlying the scar.  
The examiner stated that the degree of neuritis was mild to 
moderate, consistent with numbness and tingling.  It was 
noted that the veteran had pain in the region of the scar.  
The examiner stated that he did not think such was secondary 
to neuralgia, but that it was secondary to sympathetic 
dystrophy.  There was decreased sensation in the distribution 
of the ulnar nerve.  The examiner noted that abduction and 
adduction of the fingers could not be tested secondary to the 
claw hand.  Reflexes were 2+ and sensation was normal 
throughout the rest of the body.  

As to an impression, the neurological examiner indicated that 
the veteran had a history of a right wrist fracture with 
three surgeries.  The examiner stated that the veteran had 
signs and symptoms consistent with partial ulnar paralysis of 
the right wrist.  It was noted that the veteran had 
tenderness at the site of the scar and also in the 
distribution of the ulnar nerve which the examiner felt was 
secondary to reflex sympathetic dystrophy rather than 
neuralgia.  The examiner noted that neuritis was mild to 
moderate.  Additionally, the examiner indicated that the 
veteran had paralysis and atrophy of the hypothenar muscles 
and a mild to moderate claw hand, secondary to his incomplete 
ulnar nerve injury.  The examiner further stated that the 
veteran had decreased sensation in the right half fingers, 
consistent with a partial ulnar nerve injury.  In an 
addendum, the examiner noted that the veteran had an 
electromyograph (EMG) and a nerve conduction study which 
revealed a right ulnar nerve lesion, site unspecified.  



II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, a Board remand, and the supplemental statements of 
the cases, the veteran has been informed of the evidence 
necessary to substantiate his claim for a rating higher than 
30 percent for residuals of a right wrist fracture.  VA 
examinations have been provided, and identified relevant 
medical records obtained.  The Board finds that the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the related VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes refered to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, or typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralyis.  See nerve 
involved for diagnostic code and rating.  38 C.F.R. § 4.124.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less that the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See note at "diseases 
of the peripheral nerves" in 38 C.F.R. § 4.124a. 

As to the major upper extremity, a 30 percent rating is 
warranted for moderate incomplete paralysis.  A 40 percent 
rating requires severe incomplete paralysis.  A 60 percent 
rating requires complete paralysis with "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspaces and 
the thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, an inability to spread (or reverse) 
the fingers, an inability to adduct the thumb, and weakness 
of flexion of the wrist.  38 C.F.R. § 4.124a, Diagnostic Code 
8516.  These provisions apply to neuritis of the ulnar nerve 
(Code 8616) and neuralgia of the ulnar nerve (Code 8716).

The October 2000 VA neurological examination noted that the 
veteran had a history of a right wrist fracture with three 
surgeries and that he had signs and symptoms consistent with 
partial ulnar paralysis of the right wrist.  The examiner 
noted that the veteran's neuritis was mild to moderate and 
that he had paralysis and atrophy of the hypothenar muscles 
and mild to moderate claw hand secondary to his incomplete 
nerve injury.  The examiner further reported that the veteran 
had decreased sensation in the right half fingers, consistent 
with a partial nerve injury.  Additionally, the October 2000 
VA orthopedic examination noted he had decreased range of 
motion which was quite obvious and would cause problems with 
strength and coordination.  The examiner noted that the 
veteran definitely had loss of function of the right wrist 
because of loss of motion and that such would cause problems 
with receiving change, opening doors, and opening jars.  In 
an addendum, the examiner noted, after reviewing X-rays, that 
the veteran had degenerative changes and radiographic 
findings which correlated with his examination of decreased 
range of motion and difficulty with daily activities, loss of 
strength, decreased coordination, and loss of stamina.  

The Board finds that the collective impairment from all 
residuals of the right wrist fracture (major upper extremity) 
is equivalent to severe incomplete paralysis of the ulnar 
nerve, supporting a higher rating of 40 percent under 
Diagnostic Code 8516.  An even higher rating of 60 percent 
under Diagnostic Code 8516 is not indicated, since the 
veteran has not been shown to have complete paralysis of the 
ulnar nerve.  The October 2000 VA neurological examination 
report indicated that the veteran had a partial claw hand 
consistent with ulnar paralysis.  The veteran was also noted 
to have decreased bulk of the hypothenar muscles of the right 
hand and a markedly decreased grip.  The veteran indicated 
that he could still write with the right hand.  The 
impression specifically indicated that the mild to moderate 
claw hand and the paralysis and atrophy of the hypothenar 
muscles were secondary to an incomplete ulnar nerve injury.  
The evidence simply does not indicate complete paralysis of 
the ulnar nerve of the right upper extremity as required for 
a 60 percent rating.  

The veteran's residuals of a right wrist fracture could be 
alternatively rated under musculoskeletal codes.  Arthritis 
is rated on the basis of limitation of motion of the affected 
joint.  38 C.F.R. § 4.71a, Code 5003 (degenerative arthritis) 
and Code 5010 (traumatic arthritis).  However, the maximum 
rating for limitation of motion of the wrist is 10 percent.  
38 C.F.R. § 4.71a, Code 5215.  While a rating as high as 50 
percent is permitted for unfavorable ankylosis of the major 
upper extremity, the veteran's right wrist is not ankylosed 
(fixed in one position), let alone ankylosed in an 
unfavorable position, and thus a rating based on ankylosis is 
not appropriate.  38 C.F.R. § 4.71a, Code 5214.  Scars are 
well-healed, and while there are complaints of pain in the 
vicinity of the scars, such pain and related functional 
impairment is considered in the 40 percent rating the Board 
has assigned under the neurological code; a separate rating 
for a tender scar is not warranted.  38 C.F.R. § 4.118, Code 
7804.

The October 1998 joint motion and the November 1998 Court 
order direct that the Board consider whether separate ratings 
for arthritis or other musculoskeletal disabilities are 
authorized by VA regulations.  The Board notes that 
pyramiding of ratings, that is multiple ratings arising from 
evaluation of the same disability, or the same manifestations 
of a disability, under different diagnostic codes, is 
prohibited.  38 C.F.R. § 4.14.  It is possible for a veteran 
to have separate and distinct manifestations from the same 
injury which would permit rating under different diagnostic 
codes.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet.App. 259, 261-
62 (1994).  The Board has considered all manifestations of 
the right wrist disability when assigning a higher rating of 
40 percent under Diagnostic Code 8516.  This diagnostic code 
takes into consideration loss of motion, pain, and other 
functional impairment of the affected area.  In the judgment 
of the Board, given the medical evidence in this particular 
case, assigning separate ratings under other diagnostic codes 
(musculoskeletal codes, scar codes, etc.), apart from the 40 
percent rating under Code 8516, would result in prohibited 
pyramiding of ratings.  

This is an initial rating case, on the granting of service 
connection.  While there have been some variations in day-to-
day impairment from the right wrist disability, viewing all 
the evidence together (including how the latest examinations 
depict the disability over the period of time since service), 
the Board finds that there are no distinct periods of time, 
since the effective date of service connection, during which 
the right wrist disability was more than or less than 40 
percent disabling.  Thus, the 40 percent rating will be 
effective as of June 9, 1992, when service connection for the 
right wrist condition became effective.  Higher or lower 
"staged ratings" are not warranted for any period since the 
effective date of service connection.  Fenderson v. West, 12 
Vet.App. 119 (1999).  

In sum, the Board grants a higher rating of 40 percent for 
residuals of a right wrist fracture.  The benefit-of-the-
doubt-rule has been considered.  38 U.S.C.A. § 5107(b).








ORDER

A higher rating of 40 percent for residuals of a right wrist 
fracture is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

